          Case 2:21-cv-00909-GJF-KRS Document 1 Filed 09/15/21 Page 1 of 8




                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO


AISLINN WILLIAMS,

          Plaintiff,

v.                                                                      Case No. 1:21-cv-909


KOMMUNIKARE
THERAPY, PC; SAM D. COBB;
and TRISTIN L. ROAN,                                                        Jury Demand Requested

                  Defendants.

COMPLAINT TO RECOVER DAMAGES FOR PERSONAL INJURY, FOR ASSAULT,
            AND FROM A HOSTILE WORK ENVIRONMENT


          Plaintiff Aislinn Williams (“Plaintiff” hereinafter), by and through her attorney of record,

Joseph M. Zebas, ZEBAS LAW FIRM, L.L.C., for her complaint against Kommunikare Therapy

PC (“Defendant Kommunikare” hereinafter), Defendant Sam D. Cobb (“Defendant Cobb”

hereinafter), and Defendant Tristin L. Roan (“Defendant Roan” hereinafter), states:

          This is an action brought against Kommunikare Therapy PC, Sam D. Cobb and Tristin L.

Roan, individually and as sole members of Kommunicare Therapy PC. This cause of action is

brought pursuant to the United States Constitution and the New Mexico Constitution for civil

rights duties and privileges that were denied by the Defendants.

                                   JURISDICTIONAL ALLEGATIONS

     1.       This is a civil rights action for money damages arising under Title VII, The Civil Rights

              Act of 1964 and 1991, as Amended, 42 U.S.C. §§ Section 2000e-2, 2000e-3.

     2.       This is also a civil rights action for money damages rising under the Constitution of the

              United States.

                                                    1
     Case 2:21-cv-00909-GJF-KRS Document 1 Filed 09/15/21 Page 2 of 8




3.     This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1343(4) and venue exists

       under 28 U.S.C. § 1391.

4.     Plaintiff has exhausted her administrative remedies and was issued a dismissal and

       notice of right to sue letter by the United States Equal Employment Opportunity

       Commission on or about June 17, 2021, a copy of which is attached here too and made

       part of this Complaint.

                                  GENERAL ALLEGATIONS

5.     Plaintiff is a resident of Hobbs, County of Lea, State of New Mexico.

6.     Upon information and belief, and at all times material hereto, Defendant Kommunikare

       is a domestic profit professional corporation, organized and licensed to do business

       within the State of New Mexico; incorporated by Defendant Cobb and having Directors

       listed as Defendant Cobb and Defendant Roan. Defendant Kommunikare is therefore

       liable and responsible for acts of its Directors and as such is responsible for payment

       of all or some of any judgment in this case.

7.     At all times material to this Complaint, Defendant Kommunikare was a business

       operating in Lea County, State of New Mexico.

8.     Upon information and belief, and at all times material hereto, Defendant Cobb is a

       resident of the City of Hobbs, County of Lea, State of New Mexico and is the owner

       and a Director of Defendant Kommunikare.

9.     Upon information and belief, and at all times material hereto, Defendant Roan is an

       employee, manager, and a Director of Defendant Kommunikare and is a resident of the

       City of Hobbs, County of Lea, State of New Mexico.




                                            2
      Case 2:21-cv-00909-GJF-KRS Document 1 Filed 09/15/21 Page 3 of 8




10.     Upon graduating with a degree in speech pathology, Plaintiff went to work as an

        assistant in the field of adolescent speech pathology.

11.     While living in Tucson, Arizona, Plaintiff became addicted to methamphetamines; and

        in order to rid herself of her drug habit, she checked herself into a drug rehabilitation

        facility where she underwent treatment for 33 days.

12.     Upon completing treatment, Plaintiff sought to regain employment in the field of

        speech pathology and thereby placed her resume on Indeed which is a job search

        website for employees and employers.

13.     Prior to hire, Plaintiff advised Defendant Roan that she had been a drug rehabilitation

        facility into which she had voluntary checked herself in Scurry County, Texas, to free

        herself of using methamphetamines.

14.     Prior to hire, Defendant Roan advised Plaintiff that Defendant Kommunikare is a

        healthy work environment that would not judge Plaintiff for her past and that Plaintiff

        will be in a healthy work environment in which they look out for their employees and

        the children to which they provide care and assistance. This, however, was far from

        the truth.

15.     Plaintiff traveled 434 miles and being working with Defendant Kommunikare on or

        about March 16, 2020. From Plaintiff’s start date, to the date of departure, she was

        sexually harassed until she could no longer tolerate the hostile work environment and

        terminated her employment.

16.     On a daily basis, Defendant Roan would make comments to Plaintiff that consists of

        the following: “Dang girl you have a good size ass”; “you have a butt like a traffic

        cone” or Defendant Roan would say “I wish it was my ass”.



                                              3
      Case 2:21-cv-00909-GJF-KRS Document 1 Filed 09/15/21 Page 4 of 8




17.     In addition to making derogatory comments, Defendant Roan would also commit

        unwanted touches by grabbing Plaintiff’s rear and chest.

18.     Defendant Roan has a severe drinking habit and toward the end of most days, she would

        break out the Crown Royal whiskey, Defendant Roan’s drink of choice, and would start

        drinking on the job.

19.     On the days that Defendant Roan began drinking during working hours, the sexual

        abuse/assault became most perverse. As Defendant Roan started drinking, she became

        more verbally abusive and physically assaulting as she would grope Plaintiff’s body

        parts including her butt and breasts.

20.     On one occasion, while running errands, Defendant Roan lifted up Plaintiff’s shirt to

        display Plaintiff’s breasts in public.

21.     Each time the verbal or physical assault occurred, Plaintiff advised Defendant Roan to

        stop and each time the request was ignored.

22.     During Plaintiff’s time of employment, the harassment and bullying by Defendant

        Roan became more and more constant on a daily basis.

23.     Defendant Roan was the managing partner; and unbeknownst to Plaintiff, the actual

        owner is an individual by the name of Sam Cobb.

24.     It is Plaintiff’s reasonable knowledge and belief that Defendant Cobb knew or should

        have known of Defendant Roan’s disregard for human rights like that of Plaintiff. As

        such, the owner, Defendant Cobb knew or should have known of the harassment and

        took no action to protect employees like Plaintiff.

25.     Defendant Roan fully and willfully intended to harm the Plaintiff. Plaintiff repeatedly

        told Defendant Roan to stop the behavior, that it was offensive, but Defendant Roan



                                                 4
      Case 2:21-cv-00909-GJF-KRS Document 1 Filed 09/15/21 Page 5 of 8




        continued her behavior, intentionally touching Plaintiff in many instances. Defendant

        Roan’s behavior was in fact harmful and offensive to Plaintiff.

26.     As a result of the continual obscene, derogatory remarks and gestures and sexually

        suggestive comments, Defendant Roan created an environment so hostile and offensive

        that Plaintiff was in continual fear that Defendant Roan would touch her whenever she

        would come close to her.

27.     Defendant Roan fully and willfully intended to harm Plaintiff by these actions, and that

        she regularly misused her position of authority as a manager to threaten Plaintiff with

        negative job consequences if she did not agree to Defendant Roan’s requests. This

        included having Plaintiff clean the bathroom which was not in her job description.

28.     The actions described above taken by Defendants were deliberate, intentional, and

        malicious and undertaken with reckless disregard for the civil rights of the Plaintiff,

        and Plaintiff is entitled to punitive damages.

29.     Because of the constant bullying and hostile work environment, sexual harassment, and

        unwanted touching, Plaintiff finally terminated her employment because she could not

        take it anymore and there was no protection provided by ownership.

30.     When Plaintiff left Defendant Kommunikare, Defendant Roan retaliated by contacting

        the speech therapy board and claimed to the board that Plaintiff was using illegal

        substances.

31.     As a direct and proximate result of these illegal, unlawful, and unwanted activities,

        Plaintiff incurred severe mental injury, pain and suffering, which required treatment,

        and caused lasting damage.




                                              5
      Case 2:21-cv-00909-GJF-KRS Document 1 Filed 09/15/21 Page 6 of 8




32.     By committing the acts listed above, Defendant Roan acted with intent and malice,

        without justification, and without provocation by the Plaintiff. Despite overwhelming

        public policy prohibiting sexual-harassment, Defendant Roan continually harassed

        Plaintiff, repeatedly touching her, made sexually suggestive remarks, and demanding

        sexual favors in return for job stability. When Plaintiff would complain about this

        treatment, she suffered negative consequences.

33.     Defendant Kommunikare and/or Defendant Cobb, authorized and ratified the above in

        the following ways:

           (a)     Kommunikare and Defendant Cobb had no policy regarding the reporting

                   and handling of sexual harassment complaints. When Plaintiff and other

                   employees will attempt to complain, there was no avenue through which to

                   voice their concerns or complaints; and when Plaintiff complained, she

                   would be further abused by Defendant Roan. Defendant Cobb was aware

                   of Defendant Roan’s mistreatment of employees like Plaintiff and took no

                   measures to protect said employees.

           (b)     Defendant Kommunikare and/or Defendant Cobb made no attempt to

                   redress Plaintiff’s grievances and correct the problem, the behavior was

                   permitted to persist unchecked even after it was specifically brought to his

                   attention.

34.     Defendant Kommunicare and/or Defendant Cobb are vicariously liable for the

        above-described intentional torts by their agent, Defendant Roan, which were

        committed within the scope of employment.




                                            6
         Case 2:21-cv-00909-GJF-KRS Document 1 Filed 09/15/21 Page 7 of 8




                                     COUNT I
                 TITLE VII DISCRIMINATION 42 U.S.C. §§ 2000E-2, 2000E-3

   35.        Plaintiff incorporates the preceding allegations by reference.

   36.        The discrimination of Plaintiff, by the Defendants, as set forth above, is in violation of

              Title VII of the Civil Rights Act of 1964 and 1991.

                                         COUNT II
                                HOSTILE WORK ENVIRONMENT

   37.        Plaintiff incorporates the preceding allegations by reference.

   38.        The Plaintiff’s hostile work environment created by the Defendants, as set forth above,

              is in violation of Title VII of the Civil Rights Act of 1964 and 1991.

                                COUNT III
              DISPARATE TREATMENT RACE AND SEX DISCRIMINATION

   39.        Plaintiff incorporates the preceding allegations by reference.

   40.        The treatment of Plaintiff by the Defendants, as set forth above, is in violation of Title

              VII of the Civil Rights Act of 1964 and 1991.

         WHEREFORE, Plaintiff Aislinn Williams prays for judgment against all the Defendants

as follows:

                 a.      For reasonable compensatory damages in the amount of seven hundred and

                         fifty thousand dollars ($750,000);

                 b.      For punitive damages in the amount of two hundred fifty thousand dollars

                         ($250,000.00);

                 c.      For prejudgment and post-judgment interest;

                 d.      Attorney’s fees, tax and costs pursuant to 42 U.S.C. §§ 1981, 1988 and the

                         Civil Rights Act of 1991 § 102; and




                                                    7
Case 2:21-cv-00909-GJF-KRS Document 1 Filed 09/15/21 Page 8 of 8




     e.    For the cost of this action, and for such other and further relief that the Court

           deems just and proper.



                                                   Respectfully submitted,

                                                   ZEBAS LAW FIRM, L.L.C.

                                                   By: Joseph M. Zebas
                                                   Joseph M. Zebas, Esq.
                                                   502 West Alto Drive
                                                   Hobbs, NM 88240
                                                   T: (575) 393-1024
                                                   joe.zebas@zebaslaw.com
                                                   Attorney for Plaintiff




                                      8
